DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are pending.
Claims 1-3 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 102659650) in view of Hasselbach et al. (US 7,655,072 B2).

Luo et al. differ from the instant claim 1 in that Luo et al. do not disclose supplying the liquid containing a methionine salt to an upper portion of the diffusion tower and a stripping gas to the diffusion tower from a lower portion thereof.  
Hasselbach et al. disclose a process for producing methionine that includes a hydantoin step, a hydrolysis step, a crystallization step, a separation step and a removal step, wherein carbon dioxide and ammonia are removed by scrubbing with an aqueous solution in a countercurrent flow (see entire disclosure, in particular Example 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the liquid containing a methionine salt could be supplied to an upper portion of the stripping tower and a stripping gas to the lower portion of the stripping tower of Luo et al., since Hasselbach et al. have shown that this is a suitable manner for conducting stripping of carbon dioxide and ammonia in a process for preparing methionine.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 102659650) as applied to claim 1 above, and further in view of Yamashiro et al. (US 2014/0155652 A1)  and Hasselbach et al. (US 7,655,072 B2).
Luo et al. disclose the invention as described above, but further differs from claim 2 in that Luo et al. do not disclose a blowing step of blowing an inert gas into the liquid containing 5-(2-methylmercaptoethyl)hydantoin. 
Yamashiro et al. disclose a process for producing methionine that includes a hydantoin step, a hydrolysis step, a crystallization step, a separation step and a removal step, wherein the ammonia component is removed by blowing an inert gas into the liquid containing 5-(2-methylmercaptoethyl)hydantoin (see entire disclosure, in particular paragraphs 0019, 0021-0037).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a blowing step of blowing an inert gas into the liquid containing 5-(2-methylmercaptoethyl)hydantoin in the process of Luo et al., since Yamashiro et al. disclose that in a process for producing methionine that includes a hydantoin step, a hydrolysis step, a crystallization step, a separation step and a removal step, that the removal step comprises removal of the ammonia component by blowing an inert gas into the liquid containing 5-(2-methylmercaptoethyl)hydantoin.   “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated 
Luo et al. disclose the invention as described above, but further differs from claim3 in that Luo et al. do not disclose wherein the stripping gas contains at least one process gas selected from the group consisting of a process gas generated in the bubbling step or a process gas generated in the concentration step.
Hasselbach et al. disclose a process for producing methionine that includes a hydantoin step, a hydrolysis step, a crystallization step, a separation step and a removal step, wherein MMP can be used in the scrubbing and CO2-containing off-gas stream formed in the workup of the mother liquor may be passed through the scrubber (see entire disclosure, in particular Example 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a stripping gas containing a process gas generated in a concentration step in the process of Luo et al., since Hasselbach et al. has shown that in a process for producing methionine that includes a hydantoin step, a hydrolysis step, a crystallization step, a separation step and a removal step that MMP can be used in the scrubbing and CO2-containing off-gas stream formed in the workup of the mother liquor may be passed through the scrubber.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steffan et al. (US 2013/0245318 A1) disclose a process for production of a methionine salt, wherein the method is carried out in a reactive rectification column.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699